Citation Nr: 1539661	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  11-29 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether the discontinuance of the 100 percent evaluation for residuals of prostate cancer, effective January 1, 2011, was proper.

2.  Entitlement to an increased disability rating for prostate cancer residuals from January 1, 2011, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable disability rating for service-connected erectile dysfunction.

4.  Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss.

5.  Entitlement to an initial disability rating for service-connected radiation proctitis with partial loss of sphincter control and rectal bleeding in excess of zero percent from April 8, 2010 and 60 percent from August 15, 2013.



REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney-at-law.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated September 2010, October 2010, and May 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

As concerns the reduction, the Board notes that this matter does not necessarily include a claim for an increased rating.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992) (the issue on appeal is not whether the Veteran is entitled to an increase, but whether the reduction in rating was proper).  In this case, however, the rationale provided by the RO, during the appeal period, discussed the claim as one for increase.  Moreover, the Veteran repeatedly offered argument concerning the current severity of his prostate cancer residuals.  Accordingly, the Board has characterized the issues as including an increased rating claim, as stated on the title page.  

In statements dated July 2013 and January 2015, the Veteran's attorney raised the issue of entitlement to an earlier effective date for the award of special monthly compensation (SMC) based upon loss of use of a creative organ.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to increased disability ratings for bilateral hearing loss, prostate cancer residuals, and radiation proctitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  The discontinuance of the 100 percent evaluation for prostate cancer is not a formal rating reduction in this case, as the "reduction" was by operation of law in accordance with 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7528.

2.  The procedural requirements of 38 C.F.R. § 3.105(e) were properly and appropriately completed in this case.

3.  Following January 1, 2011, the evidence of record does not demonstrate that the Veteran continued to receive any surgical, x-ray, or antineoplastic chemotherapy; had any continued active malignancy of his genitourinary system; or, had any local recurrence or metastasis of his prostate cancer, such that continued application of a 100 percent evaluation for residuals of prostate cancer were appropriate under 38 C.F.R. § 4.115b, DC 7528.

4.  Medical and other evidence of record indicates that the Veteran's erectile dysfunction is manifested by loss of erectile power without penile deformity.


CONCLUSIONS OF LAW

1.  The discontinuance of the 100 percent evaluation for residuals of prostate cancer effective January 1, 2011, was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 4.1, 4.7, 4.115b, DC 7528 (2014).
2.  The criteria for a compensable rating for erectile dysfunction are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.115b, DC 7522 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent letters in May 2010 and November 2011 that provided information as to what evidence was required to substantiate the claims herein decided and of the division of responsibilities between VA and a claimant in developing an appeal.  The November 2011 letter informed the Veteran of the evidence necessary to sustain his increased rating claim.  The May 2010 letter additionally informed the Veteran of his right to a predetermination hearing as well as informed him that he could present further evidence with regards to the proposed discontinuation of his 100 percent evaluation for prostate cancer residuals.  The letter was fully compliant with 38 C.F.R. § 3.105(e).  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as, post-service reports of VA and private treatment and examinations.  Moreover, the Veteran's statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims herein decided.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II. Restoration

From August 21, 2009 to January 1, 2011, an initial 100 percent rating was assigned due to the Veteran's prostate cancer diagnosis with active malignancy.  Since January 1, 2011, the Veteran's prostate cancer disability has been rated as 10 percent disabling based on residuals (urinary frequency).  The Veteran disagrees with the October 2010 (final reduction) rating decision that reduced his initial disability rating for prostate cancer from 100 to 10 percent, effective January 1, 2011.

This case has already resulted in "staged ratings" based upon the facts found during the period in question.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Veteran's 100 percent and 10 percent evaluations were assigned under DC 7528, malignant neoplasms of the genitourinary system, which assigns a 100 percent for active malignancy and then assigns an evaluation for residuals following active malignancy under the appropriate genitourinary dysfunction which predominates.

A note after DC 7528 provides that, following the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals, as voiding dysfunction or renal dysfunction, whichever is predominant.  See 38 C.F.R. 
§ 4.115b, DC 7528, Note.

Under 38 C.F.R. § 3.105(e), where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The Veteran must be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  Id. 

Initially, the Board has considered whether the claim at issue would be most appropriately characterized as a formal reduction issue under the substantive provisions of 38 C.F.R. §§ 3.343 and 3.344.  However, the Board does not find that these provisions are applicable in the present case.  This is because the provisions of 38 C.F.R. § 4.115b, DC 7528 contain a temporal element for continuance of a 100 percent rating for prostate cancer residuals.  Therefore, the AOJ's action was not a "rating reduction," as that term is commonly understood.  See Rossiello v. Principi, 3 Vet. App. 430 (1992), (where the Court found that a 100 percent rating for mesothelioma ceased to exist by operation of law because the applicable Diagnostic Code involved contained a temporal element for that 100 percent rating).

In the present case, DC 7528 for malignant neoplasms of the genitourinary system contains a temporal element that has been met.  Consequently, the provisions of 38 C.F.R. §§ 3.343 and 3.344, referable to rating reductions and terminations of 100 percent ratings, are not applicable in this case.

In other words, this is in essence a staged rating case, but it is not a formal reduction case because of the clear temporal element of DC 7528.  In short, the rating reduction in this case was procedural in nature and by operation of law.  The Board only has to determine if the procedural requirements of 38 C.F.R. § 3.105(e) were met and if the reduction was by operation of law under DC 7528.  As discussed further below, the Board finds that the procedural requirements were properly followed in this case and the "reduction" was by operation of law under DC 7528 in this case.

In so finding, the Board acknowledges a recent case of the United States Court of Appeals for Veterans Claims (Court) that specifically involved DC 7528.  In the case of Tatum v. Shinseki, the Court held that, if the Veteran was receiving no compensation at the time of the reduction, notice under 38 C.F.R. § 3.105(e) was not required.  See 24 Vet. App. 139, 145 (2010).  The Court explained that the plain meaning of 38 C.F.R. § 3.105(e) was that such notice is warranted only where there is a reduction in compensation payments currently being made.  Id.  Similarly, in the precedential opinion VAOPGCPREC 71-91 (Nov. 1991), the General Counsel for VA previously held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable.  In the Tatum case, a single rating decision on appeal assigned staged 100 percent and 10 percent ratings for prostate cancer residuals under DC 7528, such that there never was any reduction in compensation payments, as no compensation was being paid prior to the rating decision at issue.

However, the facts of Tatum can be distinguished from the present case, such that the Board finds that 38 C.F.R. § 3.105(e) notice is still applicable here.  In this regard, in the present case, unlike the facts of Tatum, there was actually a reduction in the compensation payments being made, as the RO originally assigned a 100 percent rating for prostate cancer in an October 2009 rating decision, and subsequently reduced the rating to 10 percent in an October 2010 rating decision.  In other words, at the time of the October 2010 rating decision (final reduction) that reduced the Veteran's compensation rating from 100 to 10 percent, the Veteran was already in receipt of compensation.  Thus, the procedural requirements of 38 C.F.R. § 3.105(e) are still applicable in the instant case and must be addressed.

In any event, the Board finds that the RO satisfied the due process notification requirements under 38 C.F.R. § 3.105(e).  Specifically, the Board notes that the Veteran underwent a VA examination of his prostate cancer residuals in April 2010.  In a May 2010 rating decision, the Veteran's 100 percent evaluation for that disability was proposed to be reduced to 10 percent on the basis of that examination.  The Veteran was informed of his rights, including to a predetermination hearing and to submit additional evidence, in a May 2010 letter.  The Veteran did not request a hearing or submit additional evidence.  The AOJ finalized the discontinuance of the Veteran's 100 percent evaluation for prostate cancer residuals in an October 2010 rating decision, effective January 1, 2011.  The effective date of the reduction, January 1, 2011, was effective on the last day of the month after expiration of the 60-day period from the date of notice of the October 2010 final rating action, as set forth in the applicable VA regulation.  In light of these facts, the Board finds that the particularized procedure for discontinuing the Veteran's 100 percent evaluation for his prostate cancer residuals was appropriately and adequately completed in this case.  See 38 C.F.R. § 3.105(e).

In considering the evidence of record under the laws and regulations as set forth above, the Board also concludes there that is no evidentiary basis for continuance of the 100 percent rating for prostate cancer under DC 7528 after January 1, 2011.  See 38 C.F.R. § 4.7.

The evidence of record, including pertinent VA treatment records and VA genitourinary examinations, does not reveal local recurrence or metastasis of the Veteran's malignant neoplasm of the genitourinary system-prostate cancer after January 1, 2011.  

Specifically, in the August 2009 VA examination, the examiner noted that the Veteran underwent forty-five radiation therapies, which ended in August 2009.  There was no evidence of local recurrence or metastasis at that time.  Likewise, the Veteran's subsequent VA examination and treatment records do not indicate any recurrence or metastasis of prostate cancer.  Notably, the evidence of record does document urinary and bowel frequency dysfunction symptoms, as well as treatment for an elevated PSA throughout the period following January 1, 2011.

There is no evidence or allegation the Veteran underwent further radiation, chemotherapy, or other therapeutic procedure after 2009.

In conclusion, the Board emphasizes that, in accordance with the provisions of DC 7528, the AOJ correctly provided the Veteran with a mandatory VA examination in April 2010, and the 100 percent rating was correctly continued for well over six months after the August 2009 cessation of radiation therapy for his prostate cancer.  The Veteran reported residuals of erectile dysfunction, urinary and bowel frequency following January 1, 2011, but there was no evidence of active prostate cancer and his PSA level did not reveal any active malignancy.

Therefore, given the lack of recurrence or metastasis (spreading) of the prostate cancer on or after January 1, 2011, the initial 100 percent rating for prostate cancer was properly discontinued.  See 38 C.F.R. § 4.115b, DC 7528; Rossiello v. Principi, 3 Vet. App. 430 (1992).

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56

III. Increased Rating - Erectile Dysfunction

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran has been assigned a noncompensable schedular evaluation throughout the appeal period.

Erectile dysfunction is not specifically listed in the rating schedule.  The most closely aligned criteria for the disability are found in DC 7522, which provides that deformity of the penis with loss of erectile power is rated 20 percent disabling, and the adjudicator is to review for entitlement to special monthly compensation under 38 C.F.R. § 3.350.  See 38 C.F.R. § 4.115b.  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  See 38 C.F.R. § 4.31.  In this case, that means that, for the compensable rating to be assigned, the evidence must show deformity of the penis.

Here, the Veteran seeks a compensable disability rating for his service-connected erectile dysfunction, which is currently evaluated as noncompensably disabling under 38 C.F.R. § 4.115b, DC 7522.  He essentially contends that his erectile dysfunction and the resulting sexual difficulties warrant a compensable rating.  Initially, and in this regard, the Board reiterates that the Veteran is currently in receipt of special monthly compensation under 38 U.S.C.A. § 1114(k) due to loss of use of a creative organ specifically to compensate him for his loss.

To obtain a compensable rating under DC 7522, deformity of the penis with loss of erectile power must be demonstrated.  In the instant case, it is undisputed that the Veteran has loss of erectile power.  The rating criteria, however, also require deformity of the penis to warrant a compensable evaluation.  The medical evidence in this case is negative for complaint, treatment, or findings of penile deformity.  The Veteran's VA and private treatment records, as well as the VA examination reports dated in April 2012 and August 2013 are absent any indication of penile deformity.

Significantly, the findings of the April 2012 and August 2013 VA examiners are consistent with the other medical evidence of record, which does not document a penile deformity.  Specifically, physical abnormalities pertaining to the Veteran's penis are not shown in VA and private treatment records dated from 2009 to 2014; nor has the Veteran so contended.  Accordingly, the criteria for an initial compensable rating for erectile dysfunction have not been met.

Additionally, the Board finds that the Veteran's erectile dysfunction does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.

If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Here, the rating criteria specifically address the Veteran's erectile dysfunction symptomatology, namely loss of erectile power.  Thus, the Board finds that the Veteran's disability picture is contemplated by the rating schedule, and the currently assigned disability ratings are appropriate.  See Thun, 22 Vet. App. at 115.  Accordingly, a referral for extraschedular consideration is not warranted because his erectile dysfunction symptoms are contemplated by the rating schedule.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no symptoms caused by this service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

Additionally, a request for a total disability rating based on individual unemployability (TDIU) whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.

Critically, neither the Veteran nor his representative has indicated that the Veteran is unable to seek or maintain employment as a result of his service-connected erectile dysfunction, and the record does not reflect otherwise.  Therefore, entitlement to a TDIU has not been raised.


ORDER

The discontinuance of the 100 percent evaluation for residuals of prostate cancer was proper.

Entitlement to an increased disability rating for erectile dysfunction is denied.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the remaining issues--entitlement to increased ratings for service-connected bilateral hearing loss, prostate cancer residuals, and radiation proctitis with partial loss of sphincter control and rectal bleeding--must be remanded for further development.

With respect to the service-connected bilateral hearing loss, the Veteran has asserted that the most recent (August 2013) VA examination was inadequate.  See, e.g., the statement of the Veteran's attorney dated January 2015.  To this end, the Veteran, through his attorney, has suggested that the bilateral hearing loss symptomatology has worsened.  Id.  The evidence of record is therefore unclear concerning the current severity of the bilateral hearing loss disability.  Thus, to ensure that the record reflects the current extent of this disability, an updated VA audiological examination is necessary.

As to the service-connected prostate cancer residuals and radiation proctitis with partial loss of sphincter control and rectal bleeding, the Veteran and his attorney have repeatedly contended that the Veteran's urinary and bowel symptomatology is significantly worse than was contemplated by the most recent (August 2013) VA examination.  In fact, the Veteran and his attorney argue that the Veteran's urinary and bowel symptoms have become so severe that referral for extraschedular consideration is required.  See the statement of the Veteran's attorney dated January 2015.  Thus, in order to ensure that the record reflects the current extent of these disabilities, a VA examination, with findings responsive to the pertinent rating criteria, is needed.

On remand, any previously unobtained ongoing relevant medical records should be procured and associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA outpatient records dated since August 2013.

2. Thereafter, arrange for a VA audiological examination to determine the extent and severity of the Veteran's service-connected bilateral hearing loss.  The claims file should be made available to and reviewed by the examiner.  All necessary studies should be performed.  In addition to providing specific audiometric findings, the examiner is specifically requested to fully describe the functional effects caused by the Veteran's bilateral hearing loss.  Explanations should be given for all opinions and conclusions expressed.

3. Arrange for a VA examination to determine the extent and severity of the Veteran's service-connected prostate cancer residuals and radiation proctitis with loss of sphincter control and rectal bleeding.  All necessary studies should be performed.  All pertinent pathology associated with these service-connected disabilities should be annotated in the evaluation report.

(a).  The examiner should discuss whether the Veteran's prostate cancer residuals require his use of an appliance or the wearing of absorbent materials and, if so, the frequency with which such appliance/absorbent materials are changed per day; the daytime voiding intervals in hours; the number of times that the Veteran awakens to void at night; and any evidence of obstructed voiding or renal dysfunction shown on examination.

(b).  The examiner must state whether the Veteran's radiation prostatitis with loss of sphincter control and rectal bleeding are manifested by any of the following:  constant slight, or occasional moderate leakage; occasional involuntary bowel movements, necessitating wearing of pad; extensive leakage and fairly frequent involuntary bowel movements; or complete loss of sphincter control.

(c).  The examiner must also address the functional effects caused by these disabilities on the Veteran's daily life and social functioning.

(d).  Additionally, the examiner should discuss any occupational impairment caused by these service-connected disabilities

4. Then readjudicate the issues on appeal, to include consideration of whether the service-connected prostate cancer residuals and radiation proctitis warrant referral to the Director of Compensation and Pension Services for an extraschedular evaluation.  If the benefits sought are not granted, furnish the Veteran with a supplemental statement of the case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


